     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 1 of 7 Page ID #:1501



 1     SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
 2     ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
 3     SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
 4     ANNIE SHI (SBN: 327381)
       ashi@cov.com
 5     Covington & Burling LLP
       415 Mission St., Ste. 5400
 6     San Francisco, CA 94105
       Telephone: (415) 591-6000
 7
       JENNIFER STARK (SBN: 267062)
 8     Jennifer.Stark@disabilityrightsca.org
       AARON FISCHER (SBN: 24739
 9     Aaron.Fischer@disabilityrightsca.org
       ANNE HADREAS (SBN: 253377)
10     Anne.Hadreas@disabilityrightsca.org
       SARAH GREGORY (SBN: 303973)
11     Sarah.Gregory@disabilityrightsca.org
       KIM PEDERSON (SBN: 234785)
12     Kim.Pederson@disabilityrightsca.org
       Disability Rights California
13     1330 Broadway, Suite 500
       Oakland, CA 94612
14     Telephone: (510) 267-1200
       Facsimile: (510) 267-1201
15
       Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17                              UNITED STATES DISTRICT COURT
18                             CENTRAL DISTRICT OF CALIFORNIA
                                      EASTERN DIVISION
19
20     ERVIN LONGSTREET et al.,                      Case No. 5:20-cv-1559-JGB-SHK
       individually and on behalf of all others
21     similarly situated,                           JOINT STATUS REPORT
22                                                   Date:   TBD
       Plaintiffs,                                   Time: TBD
23                                                   Hon. Jesus G. Bernal
       v.
24
       STEPHANIE CLENDENIN, Director
25
       of California Department of State
26     Hospitals, in her official capacity et al.,
27                   Defendants.
28


                                             JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 2 of 7 Page ID #:1502



 1            On August 5, 2020, Plaintiffs Richard Hart, Ervin Longstreet, Aldo Hernandez,
 2     Charles Gluck, and Graham Waldrop filed this putative class action seeking to represent
 3     all individuals who are currently confined, or who will be confined in the future, at Patton
 4     State Hospital (“DSH-Patton”) during the COVID-19 pandemic and who are or might be
 5     at risk of becoming severely ill or dying from complications related to COVID-19
 6     according to CDC guidelines (the “Proposed Class”).
 7            On December 7, 2020, the Court held a status conference and, following
 8     discussion with counsels, set a hearing date of January 25, 2020 for Plaintiffs’ motion for
 9     a preliminary injunction and for class certification and for Defendants’ motion to dismiss
10     and motion for a stay of the action.
11           On December 14, 2020, the Defendants filed a motion to dismiss (ECF 28) and a
12     motion to stay (ECF 29).
13           On December 14, 2020, Plaintiffs filed, ex parte, for (1) a temporary restraining
14     order (“TRO”) and an order to show cause re: preliminary injunction against Defendants
15     (ECF 30); and (2) an application for provisional class certification.
16           On December 17, 2020, the Court scheduled a hearing on Plaintiffs’ application for
17     a TRO for December 22, 2020.1 On December 22, 2020, the Court ordered the parties to
18     meet and confer regarding a proposed briefing schedule for Plaintiffs’ ex parte
19     application and a date for the Court to hear the parties on the merits of the application,
20     and to advise the Court the results of those meet and confer efforts no later than
21     December 23, 2020. The Court stated that if the parties were not able to reach agreement,
22     the Court would set a schedule for the parties.
23
24
       1
         Because the Court’s December 17, 2020 scheduling order refers to Plaintiffs’ ex parte
25
       application for temporary restraining order, and Plaintiffs seek provisional class
26     certification for the purpose of emergency injunctive relief (making the two applications
       necessarily intertwined), Plaintiffs sometimes refer to their ex parte applications in the
27
       singular for the purpose of their portion of this status report. Defendants disagree with
28     this concept.

                                                      1
                                              JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 3 of 7 Page ID #:1503



 1           Despite good faith efforts by both parties, the parties were unable to reach an
 2     agreement regarding the schedule for Defendant’s response, Plaintiffs’ reply to
 3     Defendant’s response, and a date for hearing on the ex parte application.
 4           Consequently, the parties state their respective positions as follows.
 5
 6     Plaintiffs’ Position
 7           As noted in Plaintiffs’ pleadings, the ex parte application for TRO was necessary
 8     on account of the already dire situation at DSH-Patton worsening significantly. At the
 9     time Plaintiffs filed the ex parte application on December 14, 2020, 113 patients had
10     tested positive for COVID-19 since December 1, 2020, according to Defendants’
11     published data. Eighty-nine of these patients, including three of the named Plaintiffs,
12     tested positive for COVID-19 after the status conference on December 7, 2020. A
13     graph showing the increase in cases in recent days illustrates this:
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                          JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 4 of 7 Page ID #:1504



 1
 2           Plaintiffs’ counsel notified Defendants on December 4, 2020, that the
 3     forthcoming court filings may be framed as ex parte application(s) if the spread of
 4     COVID-19 continued to increase significantly, which it did. On December 10, 2020,
 5     Plaintiffs’ counsel notified counsel for Defendants in writing that, because of the
 6     staggering increase in COVID cases, Plaintiffs would likely file for expedited relief
 7     in the form of a TRO. On December 11, 2020, three days before the filing, Plaintiffs’
 8     counsel confirmed to Defendants in writing that the filings would in fact be for a
 9     TRO and class certification with a request for an expedited hearing and decision.
10           In light of the immediate threat to the health and well-being of Plaintiffs and
11     members of the Proposed Class, Plaintiffs seek a hearing and decision on their ex parte
12     TRO application at the earliest possible date, and propose January 4, 2021 for the
13     hearing, or another date that week consistent with the Court’s availability.
14           Despite the urgency and Defendants’ failure to respond to the application before
15     the hearing date pursuant to the Court’s rules, Plaintiffs propose the following briefing
16     schedule for the ex parte applications:
17           Defendants’ Response to Plaintiffs’ Ex Parte Applications – Due December 29,
18     2020 (providing Defendants 15 days from the date on which Plaintiffs filed the ex parte
19     application)
20           Plaintiffs’ Reply re: Ex Parte Applications – Due December 31, 2020
21           Plaintiffs respectfully submit that both the ex parte applications for temporary
22     restraining order and for provisional class certification must both be heard at the
23     upcoming hearing. Plaintiffs seek classwide relief, and thus deferring the ex parte
24     application for provisional class certification would be procedurally and practically
25     improper.
26           Plaintiffs’ proposal provides Defendants with significantly more time than in
27     briefing schedules where parties had sought temporary restraining orders under similar
28     circumstances. See, e.g.,

                                                    3
                                           JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 5 of 7 Page ID #:1505



 1         Ahlman v. Barnes, Case No. 20-835 JGB (SHKx)
 2                 o Plaintiffs filed ex parte applications for temporary restraining order and class
 3                    certification on May 11, 2020 (ECF 41 and 42).
 4                 o Defendants filed responses on May 14, 2020 (ECF 49 and 50).
 5                 o Plaintiffs filed replies on May 16, 2020 (ECF 53 and 54).
 6                 o This Court held a hearing on May 19, 2020 (ECF 62).
 7         Torres v. United States Dep't of Homeland Sec., Case No. 18-2604 JGB (SHKx)
 8                 o Plaintiffs filed ex parte applications for a temporary restraining order on
 9                    March 26, 2020 (ECF 127).
10                 o Defendants filed their response on March 27, 2020 (ECF 129).
11                 o Court held hearing on April 2, 2020 (ECF 137).
12                 o Plaintiffs made supplemental filings per the Court’s order on April 6, 2020
13                    (ECF 139).
14              A reply to the defendants’ response was filed in each case. The motions in Ahlman
15     were supported by a similar number of supporting declarations as provided by Plaintiffs
16     in this matter. Plaintiffs oppose Defendants’ assertion that Plaintiffs have waived a Reply
17     regarding their ex parte applications, which has regularly been permitted by this and
18     other courts in similar proceedings, as indicated above.
19              Given the urgency necessitating the TRO application, Plaintiffs cannot accept
20     Defendants’ proposal to file their response by January 4, 2021 – the same date their
21     response would have been due had the hearing on these motions been set for January 25,
22     2021, according to a regularly noticed motion schedule – and for Plaintiffs to waive their
23     reply.
24              Plaintiffs do not oppose Defendants’ ex parte request, made December 18, 2020, to
25     shorten time as to Defendants’ Motion to Stay (Dkt. 37). Plaintiffs propose to file an
26     opposition to the Motion to Stay no later than December 29, 2020 (i.e., the same date
27     Plaintiffs propose for Defendants to respond to Plaintiffs’ pending application(s)).
28

                                                      4
                                             JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 6 of 7 Page ID #:1506



 1           Plaintiffs do not agree that an evidentiary hearing is necessary for the Court to rule
 2     on the ex parte applications for temporary restraining order and for provisional class
 3     certification. If the Court chooses to set an evidentiary hearing on the matter, that would
 4     make it even more necessary for Defendants to submit their responsive pleadings well in
 5     advance of January 4, 2020, so that Plaintiffs may review Defendants’ proffered evidence
 6     prior to an evidentiary hearing. If an evidentiary hearing is set, Plaintiffs intend to call
 7     Defendant Stephanie Clendenin, Defendant Janine Wallace, Ellen Bachman (who
 8     previously submitted a declaration in support of the request for a stay), and any other
 9     expert or fact witnesses who submits a declaration in support of Defendants’ forthcoming
10     response.
11           Plaintiffs’ expert declarants themselves have busy work schedules. Plaintiffs’
12     counsel will make best efforts to facilitate scheduling arrangements consistent with any
13     order or hearing on this matter.
14           Defendants’ Response –
15           Defendants respectfully request that this Court set a filing deadline of January 4,
16     2020 for Defendants’ opposition to the ex parte application for a temporary restraining
17     order, with a waiver of any reply, and set a hearing date on any date after January 4,
18     2020. Further, Defendants request that an evidentiary hearing, permitting examination of
19     Plaintiffs’ declarants (including experts), be set.
20           Defendants relied upon this Court’s order at the December 7, 2020 status
21     conference regarding the hearing date for Plaintiffs motions for preliminary injunctive
22     relief and motion for class certification. In response to Plaintiffs’ after-hours filing of
23     two 500-plus page ex parte applications on December 14, 2020, Defendants have worked
24     diligently and will continue to work diligently to obtain declarations of lay and expert
25     witnesses – during the usual holiday season and during the initial roll-out of the
26     vaccination of the Department of State Hospitals’ front-line health care employees for
27     COVID-19 - to respond to Plaintiffs’ ex parte application for a temporary restraining
28     order, with its multiple expert declarations from persons with various professional

                                                      5
                                            JOINT STATUS REPORT
     Case 5:20-cv-01559-JGB-SHK Document 39 Filed 12/23/20 Page 7 of 7 Page ID #:1507



 1     backgrounds and several lay declarations, and dozens of exhibits. Defendants simply ask
 2     to continue their work through the holidays and through the vaccination roll-out in order
 3     to file their opposition brief and any supporting evidence on January 4, 2021.
 4           Defendants submit the expedited calendaring of the hearing date will satisfy the
 5     Plaintiffs’ request for an advancement of the January 25, 2020 hearing date. Because
 6     Plaintiffs filed an ex parte application seeking relief in an expedited time frame, they
 7     appear to have waived any reply.
 8           Defendants further state that this court indicated a joint statement regarding a
 9     briefing and hearing date should be submitted as to Plaintiffs’ ex parte application for a
10     temporary restraining order. Because this Court did not address Plaintiffs’ ex parte
11     application for class certification at the hearing on December 21, 2020, this Court should
12     decline to consider Plaintiffs’ improper joining of the two ex parte applications for
13     purposes of an expedited briefing and hearing schedule.
14           Respectfully submitted,
15
16 Dated: December 23, 2020
17                                            By: /s/Anne Hadreas
18
                                                         Anne Hadreas
19
       Dated: December 23, 2020
20
                                                         Attorneys for Plaintiffs
21
22
       Dated: December 23, 2020
23                                            By: /s/Lisa Tillman                ____
24                                                       Lisa Tillman
25                                                       Attorneys for Defendants
26
27
28

                                                     6
                                           JOINT STATUS REPORT
